United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2325
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Adam Bates,                              *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 15, 2005
                                 Filed: February 21, 2006
                                  ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Adam Bates appeals the 10-month sentence the district court1 imposed after he
pleaded guilty to obstruction of justice, in violation of 18 U.S.C. § 1503. Bates’s
counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S.
738 (1967). Counsel raises as a potential issue whether the district court abused its
discretion by failing to grant Bates’s request for a sentence below the Guidelines range
and thereby imposed an unreasonable sentence. Bates was granted leave to file a pro
se supplemental brief, but he did not do so. The government has moved to dismiss for

      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
lack of jurisdiction arguing that this court cannot review for reasonableness sentences
imposed within the advisory Guidelines.

      After United States v. Booker, 125 S. Ct. 738 (2005), we review for
unreasonableness a sentence that is within the advisory Guidelines range; therefore,
we reject the government’s argument that we lack jurisdiction to entertain this appeal.
See United States v. Mickelson, 433 F. 3d 1050, 1052-55 (8th Cir. 2005);United States
v. McCully, 407 F.3d 931, 934 n.2 (8th Cir.), cert. denied, 126 S. Ct. 305 (2005);
United States v. Frokjer, 415 F.3d 865, 875 n.3 (8th Cir. 2005).

       As to counsel’s arguments we conclude that the denial of Bates’s request for a
sentence below the Guidelines range is unreviewable to the extent that it challenges
the district court's discretionary decision not to depart downward under the advisory
guidelines. See Frokjer, 415 F. 3d at 875. To the extent that the denial of Bates's
request for a sentence below the guidelines range is based on 18 U.S.C. § 3553(a),
then it is reviewable. See Michelson, 433 F. 3d at 1054.

       Because the district court sentenced Bates within the applicable Guidelines
range and considered the sentencing factors in § 3553(a), we conclude that the
sentence is not unreasonable. See Booker, 125 S. Ct. at 765-66 (appellate courts
should review post-Booker sentences for reasonableness, using factors in § 3553(a)
to guide their determination); United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir.
2005) (sentence within Guidelines range “is presumptively reasonable”).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw,
deny the government’s motion to dismiss, and affirm.

                       ______________________________



                                         -2-